COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-166-CV
  
  
MARC 
CHAMBERS AND WAYNE PIPKIN                                APPELLANTS
  
V.
  
TRANS-TRADE, 
INC., BRUCE GALBRAITH,                                APPELLEES
LINDA 
GALBRAITH, TRANS-TRADE, INC.
MONEY 
PURCHASE PENSION PLAN AND
TRUST, 
AND TRANS-TRADE, INC. PROFIT
SHARING 
PLAN AND TRUST 
 
 
----------
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellants' Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
 
                                                                  PER 
CURIAM 
  
  
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
November 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.